NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: MOHAMMAD KHAN,                           No.    19-55998

             Debtor,                            D.C. No. 2:18-cv-00809-JGB
______________________________

MOHAMMAD KHAN,                                  MEMORANDUM*

                Appellant,

 v.

U.S. BANK, N.A., as Trustee, successor in
interest to Bank of America,

                Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Mohammad Khan appeals pro se from the district court’s judgment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s order granting U.S. Bank retroactive relief from

the automatic bankruptcy stay. We have jurisdiction under 28 U.S.C. § 158(d).

We review for an abuse of discretion, Mac Donald v. Mac Donald (In re Mac

Donald), 755 F.2d 715, 716 (9th Cir. 1985), and we affirm.

       The bankruptcy court did not abuse its discretion in granting retroactive

relief from the automatic bankruptcy stay because it properly weighed the Fjelsted

factors and concluded that eleven of the twelve factors weighed in favor of

granting relief. See Fjelsted v. Lien (In re Fjelsted), 293 B.R. 12, 25 (B.A.P. 9th

Cir. 2003) (setting forth factors to consider in deciding whether to annul an

automatic bankruptcy stay). We reject as unsupported by the record Khan’s

contentions that U.S. Bank lied to the bankruptcy court about its knowledge of

Khan’s bankruptcy proceedings or that Khan was prevented from presenting

information to the bankruptcy or district courts.

       We do not consider Khan’s argument, raised for the first time on appeal, that

the bankruptcy court’s order violated the California Homeowner’s Bill of Rights.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general rule, we

will not consider arguments that are raised for the first time on appeal.”).

       Khan’s request to supplement the opening brief, set forth in the opening

brief, is denied.

       AFFIRMED.


                                          2                                     19-55998